DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at a portion near” in claims 1, 13, and 19 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear what distance is necessitated in order to satisfy the claim limitation of “near” and therefore the scope of the claim cannot be determined. For the purpose of examination it is interpreted the passage is opened somewhere.
Claims 1, 13 and 19 all recite “near field communication tag is arranged on the surface” and it is not clear which surface is being referred to by the limitation “the surface” as there are multiple recited 
Claims 3 and 8 recites the limitation “the opening” and it is not clear which opening the limitation refers to, as there are two openings set forth in claim 1 from which the claims depend. For the purpose of examination it is interpreted the limitation refers to an opening.
The remaining claims are rejected as being dependent on and including all of the limitations of claim one of the claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0283282) in view of Sivagaminathan (US 2021/0386898).
Regarding claim 1, Kim (US 2015/0283282) teaches An aroma cartridge, comprising a columnar housing having first and second substantially triangular surfaces parallel to and congruent with each other and a side surface connecting the first and second surfaces (Title, Fig. 11 shows the two triangular sides with a side surface); wherein 5said housing has a hollow portion to store a scent source (Paragraph [0019] solid fragrance source 90), a scent passage for emitting scent from the scent source in the hollow portion to the outside (passage from inlet 82 to outlet 88), connecting said hollow portion to the outside and opening at said first surface (see fig. 11), and an opening for introducing air from outside to said hollow portion (inlet 82); each of said first and second surfaces has a corresponding first vertex (fig. 11 shows the vertexes are corresponding);  10said scent passage is opened at a portion 
Sivagaminathan (US 2021/0386898) (hereinafter referred to as ‘Siva’) teaches a near field communication tags provided on aroma cartridges (Paragraphs [0005], [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the NFC tags on cartridges as taught by Siva in the device taught by Kim. One would have been motivated to do so in order to communicate information pertinent the cartridge and its operation in a convenient a known fashion. Further regarding the exact location of the tag: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the NFC tag is on a second or side surface at a position closer to said second surface than said first surface and closer to an opposite side of said first surface 
Further regarding claims 2, 4, and 9, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the NFC tag at the claimed positions to arrive at the claimed invention. See the rejection of claim 1 above and the incorporation of Siva into the primary reference, the claims are similarly rejected.
Regarding claim 3 and 8, Kim further teaches the opening is formed on said side surface (Fig. 11 inlet 82).
Regarding claim 5 and 10, Kim further teaches said triangle is an isosceles triangle and said first vertex is the vertex formed by two sides of equal length of said isosceles triangle (Fig. 11 shows the first vertex close to outlet 88).
Regarding claim 6 and 11, Kim further teaches said triangle is an equilateral triangle (Fig. 11 and 12)
Regarding claim 7 and 12, Siva further teaches the NFC is attached to the housing by a sticker (Paragraph [0015]).

Siva teaches a near field communication tags provided on aroma cartridges (Paragraphs [0005], [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the NFC tags on cartridges as taught by Siva in the device taught by Kim. One would have been motivated to do so in order to communicate information pertinent the cartridge and its operation in a convenient a known fashion. Further regarding the exact location of the tag: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the NFC tag is on a second or side surface at a position closer to said second surface than said first surface and closer to an opposite side of said first surface than said first vertex of said second surface and on a surface of display 10 such that a wall of the device reads on the limitation of a chip mounting stage. One would have been 
Regarding claim 14, Kim further teaches each of said near field communication chips receives, when said aroma cartridge is loaded at a portion close to said near field communication chip, data identifying scent source contained in said aroma cartridge by near field communication with said near field communication tag of 5said aroma cartridge, and outputs the data identifying the scent source and data identifying said near field communication tag (Paragraphs [0022]-[0023]); said aroma display further comprising a control circuit receiving said data identifying the scent source from each of said near field communication chips, and based on the data, driving that aroma cartridge which has a desired scent source to emit 10the scent (Claim 15).
Regarding claims 15-18, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kim in view of Siva such that the chips are arranged as claimed to arrive at the claimed invention. See the rejection of claims 1 and 13 above and the incorporation of Siva into the primary reference, the claims are similarly rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1759